 



EXHIBIT 10.1
SOMAXON PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
     Employment Agreement (this “Agreement”) made and entered into as of
March 28, 2007, between Somaxon Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and James L’Italien, Ph.D., an individual (“Executive”).
W I T N E S S E T H:
     Whereas, the Company desires to employ Executive and Executive desires to
accept employment with Company upon the terms and conditions hereinafter set
forth;
     Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
          1. Position and Duties. Executive shall diligently and conscientiously
devote Executive’s full business time, attention, energy, skill and diligent
efforts to the business of the Company and the discharge of Executive’s duties
hereunder. Executive’s duties under this Agreement shall be to serve as Senior
Vice President, Regulatory Affairs and Quality Assurance, with the
responsibilities, rights, authority and duties customarily pertaining to such
office and as may be established from time to time by or under the direction of
the Board of Directors of the Company (the “Board”) or its designees. Executive
shall report to the Board and the President and Chief Executive Officer of the
Company. Executive shall also act as an officer and/or director and/or manager
of such affiliates of the Company as may be designated by the Board from time to
time, commensurate with Executive’s office, all without further compensation,
other than as provided in this Agreement. As an exempt, salaried employee,
Executive will be expected to work such hours as required by the nature of
Executive’s work assignments.
          2. Place and Term of Employment. Executive’s performance of services
under this Agreement shall be rendered in San Diego County, California, subject
to necessary travel requirements of Executive’s position and duties hereunder.
Executive’s employment shall not be for a particular term and may be terminated
by either Executive or the Company at any time, for any reason or no reason,
subject to the provisions contained in Paragraph 7.
          3. Compensation.
               (a) Base Salary. The Company shall pay to Executive base salary
compensation at an annual rate of $290,000. Following the end of the Company’s
fiscal year 2007, and following each fiscal year thereafter, the Board shall
review Executive’s base salary in light of the performance of Executive and the
Company, and may, in its sole discretion, maintain or increase (but not
decrease) such base salary by an amount it determines to be appropriate.
Executive’s annual base salary payable hereunder, as it may be maintained or
increased from time to time, is referred to herein as “Base Salary.” Base Salary
shall be paid in equal installments in accordance with the Company’s payroll
practices in effect from time to time for executive officers, but in no event
less frequently than monthly.
               (b) Bonus Plan. The Company shall adopt a bonus program providing
for annual bonus awards to Executive and the Company’s other eligible employees
dependent upon, among other things, the achievement of certain performance
levels by the Company, the nature, magnitude and quality of the services
performed by Executive for the Company and the compensation paid for positions
of comparable responsibility and authority within the Company’s industry (the
“Company Employee

 



--------------------------------------------------------------------------------



 



Bonus Plan”). Executive shall receive a one-time cash bonus payment of $100,000
payable on March 16, 2008, contingent upon Executive’s being employed in good
standing with the Company as of that date. Notwithstanding anything to the
contrary contained herein, such one-time bonus shall be credited against any
other bonus payable to Executive relating to the 2007 fiscal year under the
Company Employee Bonus Plan or any other bonus plan for the benefit of the
Company’s employees.
               (c) Option Grant. As additional consideration for the services to
be rendered by Executive under this Agreement, the Company will grant to
Executive stock options to purchase 95,000 shares of the Company’s common stock,
subject to approval of the Board. The exercise price per share of such options
will be equal to the fair market value per share on the date Executive commences
full-time employment with the Company. The stock options will vest over four
years, with 1/4 of the shares subject to the stock options vesting on the first
anniversary of the date Executive commences full-time employment with the
Company, and the remainder vesting monthly at a rate of 1/36th of such remainder
on the first day of each calendar month thereafter until all shares are vested.
The stock options will be granted under the Company’s 2005 Equity Incentive
Award Plan (the “Option Plan”) and will be subject to the terms and conditions
applicable to stock options granted under that plan, as described in that plan
and the applicable stock option agreement.
          4. Benefits. Executive shall be eligible to participate in all
employee benefit programs of the Company offered from time to time during the
term of Executive’s employment by the Company to employees or executive officers
of Executive’s rank, to the extent that Executive qualifies under the
eligibility provisions of the applicable plan or plans, in each case consistent
with the Company’s then-current practice as approved by the Board from time to
time. Except to the extent financially feasible for the Company, the foregoing
shall not be construed to require the Company to establish such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement. Executive recognizes
that the Company has the right, in its sole discretion, to amend, modify or
terminate its benefit plans without creating any rights in Executive.
          5. Vacation. Executive shall be entitled to paid vacation and sick
time (“PTO”) of up to four weeks per calendar year. Executive may roll-over
unused PTO time from one calendar year to another, subject to a maximum of six
weeks of accrued PTO, which is to be accrued in accordance with the Company’s
PTO policy.
          6. Business Expenses. The Company shall promptly reimburse Executive
for Executive’s reasonable and necessary expenditures for travel, entertainment
and similar items made in furtherance of Executive’s duties under this Agreement
consistent with the policies of the Company as applied to all executive
officers. Executive shall document and substantiate such expenditures as
required by the policies of the Company as applied to all executive officers,
including an itemized list of all expenses incurred, the business purposes for
which such expenses were incurred, and such receipts as Executive reasonably has
been able to obtain.
          7. Termination of Employment.
               (a) Death or Disability.
                    (i) In the event of Executive’s death, Executive’s
employment with the Company shall automatically terminate.
                    (ii) Each of the Company and Executive shall have the right
to terminate Executive’s employment in the event of Executive’s Disability.
“Disability” as used in this

 



--------------------------------------------------------------------------------



 



Agreement shall have meaning set forth in Section 22(e)(3) of the Internal
Revenue Code, which as of the date of this Agreement is as follows: “An
individual is permanently and totally disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.”
A termination of Executive’s employment by either party for Disability shall be
communicated to the other party by written notice, and shall be effective on the
10th day after receipt of such notice by the other party (the “Disability
Effective Date”), unless Executive returns to full-time performance of
Executive’s duties before the Disability Effective Date.
               (b) By the Company.
                    (i) The Company shall have the right to terminate
Executive’s employment for Cause. “Cause” as used in this Agreement shall mean:
                         (a) Executive’s breach of any of the covenants
contained in Paragraphs 8, 9, and 10 of this Agreement;
                         (b) Executive’s conviction by, or entry of a plea of
guilty or nolo contendere in, a court of competent and final jurisdiction for
any crime involving moral turpitude or punishable by imprisonment in the
jurisdiction involved;
                         (c) Executive’s commission of an act of fraud, whether
prior to or subsequent to the date hereof upon the Company;
                         (d) Executive’s continuing repeated willful failure or
refusal to perform Executive’s duties as required by this Agreement (including,
without limitation, Executive’s inability to perform Executive’s duties
hereunder as a result of chronic alcoholism or drug addiction and/or as a result
of any failure to comply with any laws, rules or regulations of any governmental
entity with respect to Executive’s employment by the Company);
                         (e) Executive’s gross negligence, insubordination or
material violation of any duty of loyalty to the Company or any other material
misconduct on the part of Executive;
                         (f) Executive’s intentional commission of any act which
Executive knows (or reasonably should know) is likely to be materially
detrimental to the Company’s business or goodwill; or
                         (g) Executive’s material breach of any other provision
of this Agreement, provided that termination of Executive’s employment pursuant
to this subsection (g) shall not constitute valid termination for good cause
unless Executive shall have first received written notice from the Board stating
with specificity the nature of such breach and affording Executive at least
twenty days to correct the breach alleged.
Nothing in this Paragraph 7(b)(i) shall prevent Executive from challenging the
Board’s determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board’s
determination, under the arbitration procedures set forth in Paragraph 19 below.
                    (ii) The Company shall have the right to terminate
Executive’s employment hereunder without Cause at any time.

 



--------------------------------------------------------------------------------



 



               (c) By Executive.
                    (i) Executive shall have the right to terminate his
employment with the Company for Good Reason (as defined below), upon 30 days’
written notice to the Board given within 60 days following the occurrence of an
event constituting Good Reason; provided that the Company shall have 20 days
after the date such notice has been given to the Board in which to cure the
conduct specified in such notice. Executive’s continued employment during such
20-day period shall not constitute Executive’s consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason hereunder.
                    (ii) For purposes of this Agreement “Good Reason” shall
mean:
                         (a) a change in Executive’s position or
responsibilities (including reporting responsibilities) that represents a
substantial reduction in the position or responsibilities as in effect
immediately prior thereto; the assignment to Executive of any duties or
responsibilities that are materially inconsistent with such position or
responsibilities; or any removal of Executive from or failure to reappoint or
reelect Executive to any of such positions, except in connection with the
termination of Executive’s employment for Cause, as a result of his or her
Disability or death, or by Executive other than for Good Reason;
                         (b) a reduction in Executive’s Base Salary other than
in connection with a general reduction in wages for all employees of the Company
and its parent and subsidiaries, if any;
                         (c) the Company requiring Executive (without
Executive’s consent) to be based at any place outside a 50-mile radius of his or
her initial place of employment with the Company, except for reasonably required
travel on the Company’s business;
                         (d) the Company’s failure to provide Executive with
compensation and benefits substantially equivalent (in terms of benefit levels
and/or reward opportunities) to those provided for under each of the Company’s
material employee benefit plans, programs and practices as in effect from time
to time; or
                         (e) any material breach by the Company of its
obligations to Executive under this Agreement.
                    (iii) Executive shall have the right to terminate his or her
employment hereunder without Good Reason upon 30 days’ written notice to the
Company, and such termination shall not in and of itself be a breach of this
Agreement.

 



--------------------------------------------------------------------------------



 



               (d) Termination Payments.
                    (i) If Executive’s employment with the Company is terminated
pursuant to Paragraph 7(a)(i) (i.e., death), the Company shall pay to Executive
(a) his or her accrued but unpaid Base Salary through the date of termination
(plus all accrued and unpaid expenses reimbursable in accordance with
Paragraph 6), (b) any accrued but unused PTO, and (c) at the discretion of the
Board, an annual bonus for the year in which Executive’s death occurs, prorated
through the date of death, based on the Board’s good-faith estimate of the
actual amount, if any, that would have been payable for such year under the
Company Employee Bonus Plan (assuming Executive had remained employed by the
Company through the end of such year) in accordance with Paragraph 3(b).
                    (ii) If Executive’s employment with the Company is
terminated pursuant to Paragraph 7(a)(ii) (i.e., Disability), the Company shall
pay to Executive (a) his or her accrued but unpaid Base Salary through the date
of termination (plus all accrued and unpaid expenses reimbursable in accordance
with Paragraph 6), (b) any accrued but unused PTO, (c) an amount equal to
Executive’s actual Base Salary (not including any bonus payable) for the 6 month
period immediately prior to such termination, payable in 6 equal installments
during the 6 month period following such termination, and (d) at the discretion
of the Board, an annual bonus for the year in which Executive’s Disability
occurs, prorated through the date of termination, based on the Board’s
good-faith estimate of the actual amount, if any, that would have been payable
for such year under the Company Employee Bonus Plan (assuming Executive had
remained employed by the Company through the end of such year) in accordance
with Paragraph 3(b).
                    (iii) If Executive’s employment with the Company is
voluntarily terminated by Executive pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), or if the Company terminates Executive’s employment with the Company
other than pursuant to Paragraphs 7(a) or 7(b)(i), then the Company shall pay to
Executive the following, which Executive acknowledges to be fair and reasonable,
as consideration for the Release described in Paragraph 7(f):
                         (a) Executive’s accrued but unpaid Base Salary through
the date of termination (plus all accrued and unpaid expenses reimbursable in
accordance with Paragraph 6);
                         (b) any accrued but unused PTO;
                         (c) at the discretion of the Board, an annual bonus for
the year in which Executive’s employment is terminated, prorated through the
date of termination, based on the Board’s good-faith estimate of the actual
amount, if any, that would have been payable for such year under the Company
Employee Bonus Plan (assuming Executive had remained employed by the Company
through the end of such year) in accordance with Paragraph 3(b);
                         (d) subject to Paragraphs 7(d)(vi) and 7(g) below, an
amount equal to Executive’s actual Base Salary (not including any bonus payable)
for the 6 month period immediately prior to such termination, payable in 6 equal
installments during the 6 month period following such termination;
                         (e) the Company shall pay all costs which the Company
would otherwise have incurred to maintain all of Executive’s health, welfare and
retirement benefits (either on the same or substantially equivalent terms and
conditions) if Executive had continued to render services to the Company for 6
continuous months after the date of his or her termination of employment; and

 



--------------------------------------------------------------------------------



 



                         (f) notwithstanding any provision to the contrary in
Executive’s options under the Option Plan or other plan (including, without
limitation, the expiration dates or vesting provisions thereof) or any
restricted stock agreement, (i) the unvested portion, if any, of Executive’s
outstanding options shall be deemed to have vested on the date of termination
with respect to the number of shares that would have vested had Executive
remained employed by the Company for 12 months following such termination, and
Executive shall have the lesser of (A) 180 days or (B) the maximum period
permitted under Section 409A of the Code from the date of termination to
exercise such options, and (ii) any restrictions with respect to any restricted
shares of the Company’s capital stock that Executive then holds shall
immediately lapse with respect to the number of restricted shares that would
have vested had Executive remained employed by the Company for 12 months
following such termination.
                    (iv) If Executive’s employment with the Company is
terminated by the Company pursuant to Paragraph 7(b)(i) (i.e., for Cause), or
Executive voluntarily terminates his employment with the Company other than
pursuant to Paragraphs 7(a) or 7(c)(i), without limiting or prejudicing any
other legal or equitable rights or remedies which the Company may have upon such
breach by Executive, the Company shall pay Executive his or her accrued but
unpaid Base Salary and any accrued but unused PTO (plus all accrued and unpaid
expenses reimbursable in accordance with Paragraph 6) through the date of
termination.
                    (v) In addition to the foregoing, upon the termination of
Executive’s employment, Executive shall be entitled to any other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any other benefit, compensation, incentive, medical,
disability or life insurance plans, programs or agreements of the Company in
effect upon such termination.
                    (vi) Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise; provided,
however, if the termination giving rise to the payments described in
Paragraph 7(d)(iii)(d) above results from the Executive’s voluntary termination
of his employment with the Company pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), then during the 6 month period specified in Paragraph 7(d)(iii)(d)
above, any compensation, income, or benefits earned by or paid to Executive (in
cash or otherwise) by any company, business, enterprise, or other employer other
than the Company (whether as an employee of, or consultant or independent
contractor to, such employer, or otherwise) shall reduce the amount of severance
payments payable pursuant to Paragraph 7(d)(iii)(d) on a dollar-for-dollar
basis. If any payment to be made to Executive pursuant to Paragraph 7(d)(iii)(d)
is delayed pursuant to Paragraph 7(g) below, and such payment is reduced
pursuant to this Paragraph 7(d)(iv), the net payment that would be due to
Executive absent the operation of Paragraph 7(g) shall be paid to Executive in a
lump sum as soon as permitted under Paragraph 7(g) below.
                    (vii) The termination payments described above shall
supersede any severance program, plan or policy that may be adopted by the
Company with respect to its employees generally, and the terms of this Paragraph
7(d) shall control in the event of any discrepancy with such severance program,
plan or policy.
               (e) Change in Control.
                    (i) In the event of any Change in Control (defined below)
during the term of Executive’s employment with the Company, notwithstanding any
provision to the contrary in Executive’s options under the Option Plan or other
plan (including, without limitation, the expiration dates or vesting provisions
thereof) or any restricted stock agreement (1) (A) 50% of any

 



--------------------------------------------------------------------------------



 



unvested portion of such options shall be deemed to have vested on the date of
the Change in Control and (B) the remaining unvested portion of such options
shall vest on the date that is 12 months from the closing of such Change in
Control, subject to Executive’s continuing service with the Company or any
parent or subsidiary or successor on such date, and (2) (A) the restrictions
with respect to 50% of the restricted shares of the Company’s capital stock that
Executive then holds shall immediately lapse on the date of the Change in
Control and (B) the restrictions with respect to any remaining restricted shares
shall lapse on the date that is 12 months from the closing of such Change in
Control, subject to Executive’s continuing service with the Company or any
parent or subsidiary or successor on such date.
                    (ii) Following a Change in Control, if Executive’s
employment with the Company is voluntarily terminated by Executive pursuant to
Paragraph 7(c)(i) (i.e., Good Reason), or if the Company terminates Executive’s
employment with the Company other than pursuant to Paragraphs 7(a) or 7(b)(i),
then, in addition to the application of Paragraph 7(d)(iii) to such situation,
notwithstanding any provision to the contrary in Executive’s options under the
Option Plan or other plan (including, without limitation, the expiration dates
or vesting provisions thereof) or any restricted stock agreement, (1) any
unvested portion of such options shall be deemed to have vested on the date of
termination and Executive shall have the lesser of (i) 180 days or (ii) the
maximum period permitted under Section 409A of the Internal Revenue Code (the
“Code”)from the date of termination to exercise such options and (2) any
restrictions with respect to restricted shares of the Company’s capital stock
that Executive then holds shall immediately lapse on the date of termination.
                    (iii) "Change in Control” means and includes each of the
following:
                         (a) the acquisition, directly or indirectly, by any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d) and
14(d) of the Exchange Act and the rules thereunder) of “beneficial ownership”
(as determined pursuant to Rule 13d-3 under the Exchange Act) of securities
entitled to vote generally in the election of directors (“voting securities”) of
the Company that represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities, other than:
                              (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
                              (2) an acquisition of voting securities by the
Company or a corporation owned, directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of the
stock of the Company, or
                              (3) an acquisition of voting securities pursuant
to a transaction described in subsection (c) below that would not be a Change in
Control under subsection (c);
          Notwithstanding the foregoing, the following event shall not
constitute an “acquisition” by any person or group for purposes of this
Paragraph 7(e)(iii)(a): an acquisition of the Company’s securities by the
Company which causes the Company’s voting securities beneficially owned by a
person or group to represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities; provided, however, that if a
person or group shall become the beneficial owner of 50% or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the

 



--------------------------------------------------------------------------------



 



Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control; or
                    (b) during any period of two consecutive years, individuals
who, at the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Subparagraphs (a) or (c) of this Paragraph 7(e)(iii)) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
                    (c) the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case other than a transaction:
                         (1) which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)), directly or indirectly,
at least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
                         (2) after which no person or group beneficially owns
voting securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this paragraph (2) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
                    (d) the Company’s stockholders approve a liquidation or
dissolution of the Company.
          For purposes of Subparagraph 7(e)(iii)(a) above, the calculation of
voting power shall be made as if the date of the acquisition were a record date
for a vote of the Company’s stockholders, and for purposes of Subparagraph
7(e)(iii)(c) above, the calculation of voting power shall be made as if the date
of the consummation of the transaction were a record date for a vote of the
Company’s stockholders.
               (f) Condition Precedent. If Executive’s employment with the
Company is voluntarily terminated by Executive pursuant to Paragraph 7(c)(i)
(i.e., Good Reason) or if the Company terminates Executive’s employment with the
Company other than pursuant to Paragraphs 7(a) or 7(b)(i), prior to the receipt
of any payments or benefits provided by Paragraphs 7(d)(iii) and 7(e)(ii) on
account of the occurrence of such termination of Executive’s employment with the
Company, Executive shall execute a “Release” in the form attached hereto as
Exhibit A or Exhibit B, as appropriate. Such Release shall specifically relate
to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s obligations under the Proprietary
Information and Inventions Agreement between Executive and the Company. It is
understood that, in the event that Executive is at least 40 years

 



--------------------------------------------------------------------------------



 



old on the date of the termination of his or her employment with the Company,
Executive has a certain period to consider whether to execute such Release, and
Executive may revoke such Release within 7 business days after execution. In the
event Executive does not execute such Release within the applicable period, or
if Executive revokes such Release within the subsequent 7 business day period,
Executive shall not be entitled to the aforesaid payments and benefits.
               (g) Delay of Payments. Notwithstanding anything to the contrary
in this Paragraph 7, the parties acknowledge and agree that any payment to be
made, or benefit provided, to Executive pursuant to this Paragraph 7 shall be
delayed to the extent necessary for this Agreement and such payment or benefit
to comply with Section 409A of the Code; provided that if any payment to be made
to Executive is delayed pursuant to this Subparagraph 7(g), such payment or
benefit shall be paid to Executive in a lump sum as soon as permitted under
Section 409A of the Code. In the event the Company and Executive mutually
determine that a change in applicable law following the Effective Date causes
the payments to be made, or benefits to be provided, to Executive pursuant to
this Paragraph 7 not to be subject to Section 409A of the Code, such payments
and benefits payable thereafter to Executive shall be paid in accordance with
this Paragraph 7 without reference to this Paragraph 7(g). In addition, in the
event the Company and Executive mutually determine that a change in applicable
law following the Effective Date causes the payments to be made, or benefits to
be provided, to be payable to Executive without a delay but in another manner
that complies with Section 409A of the Code, the Company and Executive agree to
amend this Agreement at such time to reform the payment provisions of this
Paragraph 7 to provide economic benefits to Executive that are as close as
possible to those contemplated by this Paragraph 7 without reference to this
Paragraph 7(g) but that still comply with Section 409A of the Code.
          8. Proprietary Information and Inventions Agreement. As a condition of
continued employment, Executive will be required to continue to sign and comply
with the Company’s form of Proprietary Information and Inventions Agreement. In
Executive’s work for the Company, Executive will be expected not to use or
disclose any confidential information, including trade secrets, of any former
employer or other person to whom Executive has an obligation of confidentiality.
Rather, Executive will be expected to use only that information which is
generally known and used by persons with training and experience comparable to
Executive’s, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
Executive agrees that he or she will not bring onto Company premises any
unpublished documents or property belonging to any former employer or other
person to whom Executive has an obligation of confidentiality.
          9. Non-Solicitation.
               (a) Nonsolicitation of Employees or Consultants. Executive agrees
that for a period of one year after termination of Executive’s employment with
the Company (the “Nonsolicitation Period”), Executive will not directly or
indirectly induce or solicit any of the Company’s employees or consultants to
leave their employment.
               (b) Nonsolicitation of Customers. Executive agrees that all
customers of the Company or any of its subsidiaries for which Executive has or
will provide services during the term of Executive’s employment with the
Company, and all prospective customers from whom Executive has solicited
business while in the employ of the Company, shall be solely the customers of
the Company or such subsidiary. Executive agrees that, for the Nonsolicitation
Period, Executive shall neither directly nor indirectly solicit business as to
products or services competitive with those of the Company or any of its
subsidiaries, from any of the Company’s or any of its subsidiaries’ customers
with whom Executive had contact within one year prior to Executive’s
termination.

 



--------------------------------------------------------------------------------



 



               (c) Scope of Covenants. Executive agrees that the covenants
contained in this Paragraph 9 are reasonable with respect to their duration,
geographic area and scope. If, at the time of enforcement of this Paragraph 9, a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area legally permissible under such circumstances will be
substituted for the period, scope or area stated herein.
               (d) Equitable Relief. In the event of a breach of this
Paragraph 9 by Executive, the Company shall, in addition to all other remedies
available to it, be entitled to equitable relief by way of an injunction and any
other legal or equitable remedies.
          10. Nondisparagement. Executive will not at any time during or after
the term of Executive’s employment with the Company directly (or through any
other person or entity) make any public statements (whether orally or in
writing) which are intended to be derogatory or damaging to the Company or any
of its subsidiaries, their respective businesses, activities, operations,
affairs, reputations or prospects or any of their respective officers,
employees, directors, partners, agents or shareholders; provided that Executive
may comment generally on industry matters in response to inquiries from the
press and in other public speaking engagements. The Company shall not at any
time during or after the term of Executive’s employment with the Company,
directly (or through any other person or entity) make any public statements
(whether oral or in writing) which are intended to be derogatory or damaging
concerning Executive.
          11. Indemnification; Directors & Officers Insurance.
               (a) The Company shall indemnify Executive to the maximum extent
permitted by law and by the charter and bylaws of Company if Executive is made a
party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Executive is or was an officer,
director, manager, member, partner or employee of the Company, in which capacity
Executive is or was serving at the Company’s request, against reasonable
expenses (including reasonable attorneys’ fees), judgments, fines and settlement
payments incurred by him or her in connection with such action, suit or
proceeding.
               (b) The Company shall use reasonable commercial efforts to
maintain directors & officers insurance for the benefit of Executive and other
executive officers and directors with a level of coverage comparable to other
companies in the Company’s industry at a similar stage of development.
               (c) Concurrently with entering into this Agreement, the Company
and Executive will enter into an Indemnification Agreement in the form attached
hereto as Exhibit C.
          12. Representation of the Parties. Executive represents and warrants
to the Company that Executive has the capacity to enter into this Agreement and
the other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements by Executive will not
violate any agreement, undertaking or covenant to which Executive is party or is
otherwise bound. The Company represents to Executive that it is duly formed and
is validly existing under the laws of the State of Delaware, that it is fully
authorized and empowered by action of its Board to enter into this Agreement and
the other agreements referred to herein, and that performance of its obligations
under this Agreement and such other agreements will not violate any agreement
between it and any other person, firm or other entity.
          13. Key Man Insurance. The Company will have the right throughout the
term of Executive’s employment with the Company to obtain or increase insurance
on Executive’s life in such

 



--------------------------------------------------------------------------------



 




amount as the Board determines, in the name of the Company or and for its sole
benefit or otherwise, in the discretion of the Board. Upon reasonable advance
notice, Executive will cooperate in any and all necessary physical examinations
without expense to Executive, supply information, and sign documents, and
otherwise cooperate fully with the Company as the Company may request in
connection with any such insurance. Executive warrants and represents that, to
Executive’s best knowledge, Executive is in good health and does not suffer from
any medical condition which might interfere with the timely performance of
Executive’s obligations under this Agreement. To the extent the Company elects
to obtain a policy of insurance on the life of Executive, unless an alternative
life insurance benefit has been established for the Company’s executive
officers, including Executive, the Company shall also obtain and pay for a whole
life insurance policy providing for payment of not less than the equivalent of
one year’s Base Salary in benefits to Executive’s designated beneficiaries (this
policy shall be in addition to any coverage provided by the Company’s group life
insurance plan provided to employees generally).
          14. Notices. All notices given under this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) three business days after being mailed by first class certified
mail, return receipt requested, postage prepaid, (c) one business day after
being sent by a reputable overnight delivery service, postage or delivery
charges prepaid, or (d) on the date on which a facsimile is transmitted to the
parties at their respective addresses stated below. Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Paragraph 14,
except that any such change of address notice shall not be effective unless and
until received.
If to the Company:
Somaxon Pharmaceuticals, Inc.
Attn: Kenneth Cohen
3721 Valley Centre Drive, Suite 500
San Diego, CA 92130
If to Executive:
James L’Italien, Ph.D.
P.O. Box 5000 PMB 157
Rancho Santa Fe, CA 92067
          15. Entire Agreement, Amendments, Waivers, Etc.
               (a) No amendment or modification of this Agreement shall be
effective unless set forth in a writing signed by the Company and Executive. No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the waiving party.
               (b) This Agreement, together with the Exhibits hereto and the
documents referred to herein and therein, sets forth the entire understanding
and agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings and agreements. There are
no representations, agreements, arrangements or understandings, oral or written,
among the parties relating to the subject matter hereof which are not expressly
set forth herein, and no party hereto has been induced to enter into this
Agreement, except by the agreements expressly contained herein.

 



--------------------------------------------------------------------------------



 



               (c) Nothing herein contained shall be construed so as to require
the commission of any act contrary to law, and wherever there is a conflict
between any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements.
               (d) This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns. This
Agreement and all rights hereunder are personal to Executive and shall not be
assignable. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by operation of law or by agreement
in form and substance reasonably satisfactory to Executive, to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
               (e) If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect the other provisions or
application of this Agreement that can be given effect without the invalid
provisions or application, and to this end the provisions of this Agreement are
declared to be severable.
          16. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.
          17. Taxes. All payments required to be made to Executive hereunder,
whether during the term of Executive’s employment hereunder or otherwise, shall
be subject to all applicable federal, state and local tax withholding laws.
          18. Headings, Etc. The headings set forth herein are included solely
for the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement. Unless otherwise
provided, references herein to Exhibits and Paragraphs refer to Exhibits to and
Paragraphs of this Agreement.
          19. Arbitration. Any dispute or controversy between Company and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in San Diego,
California administered by the American Arbitration Association in accordance
with its National Rules for the Resolution of Employment Disputes then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Company and Executive. The Company shall pay all of
the direct costs and expenses in any arbitration hereunder and the arbitrator’s
fees and costs; provided, however, that the arbitrator shall have the discretion
to award the prevailing party reimbursement of its, his or her reasonable
attorney’s fees and costs.

 



--------------------------------------------------------------------------------



 



          20. Survival. Executive’s obligations under the provisions of
Paragraphs 8, 9 and 10, as well as the provisions of Paragraphs 6, 7(d),
7(e)(ii), 11 and 15 through and including 23, shall survive the termination or
expiration of this Agreement.
          21. Confidentiality. The parties agree that the existence and terms of
this Agreement are and shall remain confidential. The parties shall not disclose
the fact of this Agreement or any of its terms or provisions to any person
without the prior written consent of the other party hereto; provided, however,
that nothing in this Paragraph 21 shall prohibit disclosure of such information
to the extent required by law, nor prohibit disclosure of such information by
Executive to any legal or financial consultant, all of whom shall first agree to
be bound by the confidentiality provisions of this Paragraph 21, nor prohibit
disclosure of such information within the Company in the ordinary course of its
business to those persons with a need to know, as reasonably determined by the
Company, or by the Company to any legal or financial consultant.
          22. Construction. Each party has cooperated in the drafting and
preparation of this Agreement. Therefore, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
          23. Section 409A of the Code. Subject to Subparagraph 7(g), this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Section 409A of the Code. Notwithstanding any
provision of this Agreement to the contrary, the Company may adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary to comply with the
requirements of Section 409A of the Code; provided that prior to taking any such
action Company shall confer with Executive and take Executive’s input into
account in good faith.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

                  COMPANY:    
 
                Somaxon Pharmaceuticals, Inc.    
 
           
 
  By   /s/ Meg M. McGilley    
 
     
 
Name: Meg M. McGilley    
 
      Title: Vice President and CFO    
 
                EXECUTIVE:    
 
           
 
 
/s/ James L’Italien
 
  James L’Italien, Ph.D.

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination)
     Certain capitalized terms used in this Release are defined in the
Employment Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James L’Italien, Ph.D. (“Executive”) dated as
of the 28th day of March, 2007 (the “Agreement”) which Executive has previously
executed and of which this Release is a part.
     Pursuant to the Agreement, and in consideration of and as a condition
precedent to the payments and benefits provided under Paragraphs 7(d)(iii) and
7(e)(ii) of the Agreement, Executive hereby furnishes the Company with this
Release.
     Executive hereby confirms his/her obligations under the Company’s
proprietary information and inventions agreement.
     On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
     Executive acknowledges that he/she has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does

1



--------------------------------------------------------------------------------



 



not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive hereby expressly waives and relinquishes
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to his/her release of any unknown Claims Executive
may have against the Company.
     Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
     If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Agreement for the Release is in addition
to anything of value to which he/she was already entitled. Executive further
acknowledges that he/she has been advised by this writing, as required by the
ADEA, that: (A) his/her waiver and release do not apply to any rights or claims
that may arise on or after the date he/she executes this Release; (B) Executive
has the right to consult with an attorney prior to executing this Release;
(C) Executive has 21 days to consider this Release (although he/she may choose
to voluntarily execute this Release earlier); (D) Executive has 7 days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the 8th day after this Release is executed by Executive, without
Executive’s having given notice of revocation.
     Executive further acknowledges that Executive has carefully read this
Release, and knows and understands its contents and its binding legal effect.
Executive acknowledges that by signing this Release, Executive does so of
Executive’s own free will, and that it is Executive’s intention that Executive
be legally bound by its terms.

                            James L’Italien, Ph.D.    
 
           
 
  Date:        
 
           

2



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Group Termination)
     Certain capitalized terms used in this Release are defined in the
Employment Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James L’Italien, Ph.D. (“Executive”) dated as
of the 28th day of March, 2007 (the “Agreement”) which Executive has previously
executed and of which this Release is a part.
     Pursuant to the Agreement, and in consideration of and as a condition
precedent to the payments and benefits provided under Paragraphs 7(d)(iii) and
7(e)(ii) of the Agreement, Executive hereby furnishes the Company with this
Release.
     Executive hereby confirms his/her obligations under the Company’s
proprietary information and inventions agreement.
     On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
     Executive acknowledges that he/she has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does

1



--------------------------------------------------------------------------------



 



not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive hereby expressly waives and relinquishes
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to his/her release of any unknown Claims Executive
may have against the Company.
     Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
     If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Agreement for the Release is in addition
to anything of value to which he/she was already entitled. Executive further
acknowledges that he/she has been advised by this writing, as required by the
ADEA, that: (A) his/her waiver and release do not apply to any rights or claims
that may arise on or after the date he/she executes this Release; (B) Executive
has the right to consult with an attorney prior to executing this Release;
(C) Executive has 45 days to consider this Release (although he/she may choose
to voluntarily execute this Release earlier); (D) Executive has 7 days following
the execution of this Release to revoke the Release; (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the 8th day after this Release is executed by Executive, without
Executive’s having given notice of revocation; and (F) Executive has received
with this Release a detailed list of job titles and ages of all employees who
were terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.
     Executive further acknowledges that Executive has carefully read this
Release, and knows and understands its contents and its binding legal effect.
Executive acknowledges that by signing this Release, Executive does so of
Executive’s own free will, and that it is Executive’s intention that Executive
be legally bound by its terms.

                            James L’Italien, Ph.D.    
 
           
 
  Date:        
 
           

2



--------------------------------------------------------------------------------



 



Exhibit C
Indemnification agreement
[Attached]

 